Citation Nr: 0215868	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  93-28 487	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for a right knee 
condition claimed as secondary to residuals of a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964, and from January 1968 to June 1969.  He also served on 
active duty for training between January 1966 and January 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1992 and 
April 1993 from the Wichita, Kansas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 1996, the 
Board declined to reopen a previously denied claim of 
entitlement to service connection for diabetes mellitus on 
the basis of new and material evidence, The Board also denied 
entitlement to service connection on a secondary basis for a 
right knee disorder.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 1997, the Court vacated and remanded 
the Board's August 1996 decision.  In March 1998, the Board 
remanded the case to the RO for additional development.  That 
development has been completed and the case is once again 
before the Board for appellate consideration.  

Effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
establish presumptive service connection for Type 2 diabetes 
based on exposure to certain herbicide agents.  66 Fed.Reg. 
23168 (2001).  When a provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288 
(1993).  As such, the veteran's claim of entitlement to 
service connection for diabetes mellitus will be considered 
on a de novo basis.  


FINDINGS OF FACT

1.  The veteran is presumed to have developed type II 
diabetes mellitus due to Agent Orange exposure while serving 
in Vietnam.

2.  The veteran's right knee disability is aggravated by his 
service-connected residuals of a left knee injury.  

CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred in military 
service. 38 U.S.C.A. § 1110, 1116, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.119, Diagnostic 
Code 7913 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326). 

2.  A right knee disability is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 
1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310(a) (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of March 1998, the veteran was 
afforded a VA examination to determine the current nature and 
etiology of his right knee disability.  The examination 
included a review of the veteran's claims folder and 
addressed the question central to the issue on appeal.  
Additionally, the RO made numerous attempts to locate service 
medical records pertaining to a period of active duty for 
training from January 1966 to January 1968.  Responses 
indicate that no such records exist.  Thus, the Board finds 
that the RO complied with the remand order to the best of 
their ability.  Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a knee disability and diabetes mellitus.  He 
was provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, a VA examination to help determine the 
current nature and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why the 
RO found this evidence was insufficient to award service 
connection for diabetes mellitus and a right knee disability, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a merits based review may 
be conducted. 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for Diabetes Mellitus:

The veteran's DD-215 reflects that he served in the Republic 
of Vietnam.  For his service, he was awarded, among others, 
the Republic of Vietnam Campaign Medal and the Vietnam 
Service Medal.  

His service medical records do not reflect a diagnosis of 
diabetes mellitus.  However, in March 1962, he was treated 
for complaints of dizziness and blank vision with scotoma.  A 
diagnosis was deferred.  A March 1964 and a June 1969 
separation examination did not reveal complaints of findings 
of diabetes.  

VA medical records from 1985 to 1987 show treatment for 
diabetes.  

A July 1991 letter from Denis Knight, D.O. indicated that it 
would seem reasonable that diabetes was related to the 
veteran's military service.  Additionally, a March 1993 
letter from Richard A. Guthrie, M.D. opined that the 
veteran's diabetes was related to symptoms exhibited during 
service.  

The veteran contends that his diabetes mellitus is related to 
service.  Although, no specific contention has been made 
concerning a relationship between possible exposure to Agent 
Orange and diabetes, the Board finds competent evidence that 
such a relationship in fact exists.  

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam, specified 
diseases resulting from exposure to an herbicide agent, 
including Agent Orange, that become manifest to a degree of 
10 percent or more in the manner prescribed by law will be 
considered to have been incurred in service, even absent a 
service record or other evidence to that effect, unless there 
is affirmative evidence to the contrary (including a showing 
of an intercurrent cause for the disease). See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  

As noted previously, effective July 9, 2001, 38 C.F.R. 
§ 3.309(e) was amended to establish presumptive service 
connection for Type 2 diabetes based on exposure to 
herbicide.  66 Fed.Reg. 23168 (2000).

The veteran served in Vietnam during the requisite time 
period and has been diagnosed with diabetes mellitus.  The 
Board finds that the veteran's disability is managed by way 
of restricted diet, oral hypoglycemic agents and insulin, and 
as such his disability is at least ten-percent disabling.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  As Type II 
diabetes mellitus is a disease presumptively associated with 
exposure to certain herbicide agents, and as it is presumed 
that during the veteran's service he was exposed to one of 
the specified herbicide agents in Vietnam, service connection 
will be presumed even if there is no record of the disease 
during service. 

In reaching this decision the Board acknowledges that there 
is some medical evidence that suggests that the veteran's 
family history and weight may be responsible for the onset of 
his diabetes.  The Board finds, however, that such evidence 
does not preponderate against the claimant's presumptive 
entitlement.  

Service connection for a right knee disability:  

The veteran contends that his right knee condition is related 
to or aggravated by his service-connected left knee 
disability.  By Board decision of August 1989, service 
connection for a right knee as directly related to the 
veteran's military service was denied.  In June 1992, the 
veteran claimed entitlement to service connection for a right 
knee disability secondary to his service-connected left knee 
disability.  

A VA examination of July 1992 reported that the veteran 
suffered from minimal osteoarthritis of the right knee 
aggravated severely by extreme obesity.  

An October 1992 opinion by a VA physician noted that she had 
cared for the veteran for many years.  She opined that his 
severe degenerative arthritis in the left knee caused pain in 
the right knee since he was forced to use the right leg to 
support the majority of the stress.  An October 1992 letter 
from C. M. Soria, D.O. also indicated that the veteran's left 
knee problems aggravated his right knee.  

At a VA examination in January 1996, the veteran reported 
that his right knee has bothered him significantly for the 
last 15 years.  Following examination the impression was that 
the veteran suffered from degenerative arthritis of the right 
knee, involving the three compartments.  This was most severe 
over his patellofemoral joint, and it was productive of 
significant pain.  The examiner opined, however, that right 
knee arthritis was not related to left knee injuries incurred 
in service.  Rather, right knee arthritis was "mainly a 
result" of his being overweight.  

A May 1997 letter from Richard S. Piazza, D.O. noted that the 
veteran's weight and age contributed to the deterioration of 
his right knee.  However, the examiner opined that protection 
of the left service-connected knee was a major factor in his 
increasing right knee pain.  

A June 1998 MRI examination showed a linear tear involving 
the anterior and posterior aspect of the lateral meniscus and 
stretching or inflammation of the anterior cruciate ligament.  
In August 1998, the veteran underwent an arthroscopy, partial 
medial meniscectomy and chondroplasty to repair a torn 
meniscus.  

At a VA examination in May 1999, the veteran reported pain in 
both knees and numbness throughout his feet, legs and thighs. 
The veteran reported that left knee symptoms caused the right 
knee to be overused and overworked.  X-ray of the right knee 
revealed degenerative changes.  The examiner opined that the 
veteran's right knee problems were due to degenerative 
arthritis, and not the result of favoring the right knee over 
the left.  He, however, further opined that right knee 
symptoms were slightly "exaggerated" by his left knee 
condition to the extent of 10 percent.  

After careful consideration of the evidence set forth above 
and other evidence in the claims folder, the Board finds that 
service connection is warranted for the veteran's right knee 
condition.  In this regard, while there is evidence 
suggesting that the right knee condition is caused by 
obesity, degenerative arthritic changes and not due to a 
service-connected left knee disability, nevertheless, the 
preponderance of the evidence supports the conclusion that 
the left knee disability aggravates the right knee.  As 
explained by the Court in Allen when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.  Allen, 7 
Vet. App. at 448.  

Accordingly, service connection for a right knee condition is 
warranted.  


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for a right knee condition as secondary to 
the veteran's service-connected left knee condition is 
granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

